Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
2. 	This Office Action is taken in response to Applicants’ Amendments and Remarks filed on 6/22/2021 regarding application 16/704,629 filed on 12/5/2019.  
 	Claims 1-12 are pending for consideration.

3.				Response to Amendments and Remarks 
	Applicants’ amendments and remarks have been fully and carefully considered, with the Examiner’s response set forth below.
	(1) In view of the amendments and remarks, rejections of claims 1-12 under 35 USC § 112 have been withdrawn.
(2) In view of the amendments and remarks, double patent rejections of claims 1-12 over independent claims 1-16 of US Patent Application 16/849,294 and independent claims 1-34 of US Patent 8,364,931 have been withdrawn.
(3) Applicant contends that, with respect to claims 1 and 7, Chiang fails to teach the limitation “the third mapping table corresponds to the physical pages of the predetermined memory block and indicates whether each physical page is a valid page or an invalid page.” The Examiner disagrees.
Regarding the cited limitation, it is noted that Chiang teaches valid and invalid pages using figures 6A, 6B, and 6C [the corresponding third table is the RW page mapping table, figure 3, 333, figures 6A, 6B, and 6C, as shown in figure 6A, PPC0[Wingdings font/0xE0]PPC3, i.e., page PPC0 becomes invalid and is replaced by valid page PPC3; figure 6B shows PPC3[Wingdings font/0xE0]PPD3, PPC1[Wingdings font/0xE0] PPD0, PPC2[Wingdings font/0xE0]PPD1; and figure 6C shows PPD3[Wingdings font/0xE0]PPE0, PPD0[Wingdings font/0xE0]PPE1, PPD1[Wingdings font/0xE0]PPE2; thus, those pages which become invalid are shown in the RW page mapping table dynamically as time goes by, and those pages which are not involved in transition remain valid -- … At this time, the data stored in the physical page having the physical page number PPA1 of the data block having the physical block number PB601, and physical page having the physical page number PPB1 of the log block having the physical block number PB602 becomes invalid … For example, the FTL 330 records the valid pages (i.e., the physical pages having the physical page numbers PPA0, PPA2, PPB2, PPB3) of the RW blocks having the physical block numbers PB601 and PB602 into the RW page mapping table 333 … At this time, the data stored in the physical page having the physical page number PPB0 of the data block having the physical block number PB602 and physical page having the physical page number PPB3 of the log block having the physical block number PB602 becomes invalid … For example, the FTL 330 records the valid pages (i.e., the physical pages having the physical page numbers PPA0, PPA2, PPA3 and PPB2) of the RW blocks having the physical block numbers PB601 and PB602 into the RW page mapping table 333 … (¶ 0041-0049)].
Therefore, Chiang clearly teaches the cited limitation.
(4) In response to the amendments and remarks, an updated claim analysis has been made. Refer to the corresponding sections of the following Office Action for details.

4.					Examiner’s Note
(1) In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
(2) Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Chiang et al. (US Patent Application Publication 2010/0332732, hereinafter Chiang).
As to claim 1, Chiang teaches A data storage device [as shown in figures 1 and 3], comprising: 
a memory device [figure 1, 220], comprising a plurality of memory blocks, each memory block comprising a plurality of pages [… The flash memory 240 includes a memory cell array that includes a plurality of memory blocks (not shown). Each memory block includes a plurality of pages (not shown) … (¶ 0024)]; and 
a memory controller [flash controller, figure 1, 290], coupled to the memory device and configured to access the memory device [as shown in figure 1], 
wherein the memory controller is configured to select a predetermined memory device to receive data and accordingly store a plurality of logical addresses in a first mapping table [as shown in figure 3; The FTL 330 receives a logical address LA from the file system 320 and translates the received logical address LA into a physical address PA. The physical address PA may be provided to the flash memory 240, and the flash memory 240 may access the memory cells corresponding to the received physical address PA. In addition, the FTL 330 may comprise at least one address mapping table for address conversion. The address mapping table(s) may be loaded onto the work memory 270 from the flash memory 240 and the address mapping table(s) may be used in the work memory 270 (¶ 0026)], 
wherein the memory controller comprises a buffer memory [buffer memory, figure 1, 280], the first mapping table is stored in the buffer memory to record which logical page the data stored in each physical page of the predetermined memory block is directed to [the corresponding first table is the block mapping table, figure 3, 331, and figure 5A-1, 331A -- As illustrated in FIG. 3, the FTL 330 comprises a block mapping table 331, a page mapping table 332 which is related to the block mapping table 331, and a random write (RW) page mapping table 333 which is independent from the block mapping table 331 and the page mapping table 332. The block mapping table 331 is used to map a logical block number (LBN) of at least one logic block to a physical block number (PBN) of a physical memory block (i.e., a data block, a log block or space block) … (¶ 0028)],
wherein when the predetermined memory block is full [Another illustrative example of step S420 will be described with reference to FIGS. 5C and 5D. If an eighth access is then requested to write data corresponding to a logical page number LP1 in the logical block having the logical block number LB108 after the fourth access shown in FIG. 5A-3, the FTL 330 determines that the log block having the physical block number PB602 is full and the FTL 330 writes the data corresponding to the logical page number LP1 into the physical page with physical page number PPA2 of the data block having the physical block number PB601 … (¶ 0043)], the memory controller is configured to edit a second mapping table and a third mapping table according to the first mapping table and store the second mapping table and the third mapping table in the memory device the second mapping table corresponds to a plurality of logical pages and records which memory block and which physical page is data of each logical page stored in [the corresponding second table is the page mapping table, figure 3, 332, and figure 5A-1, 332A -- As illustrated in FIG. 3, the FTL 330 comprises a block mapping table 331, a page mapping table 332 which is related to the block mapping table 331, and a random write (RW) page mapping table 333 which is independent from the block mapping table 331 and the page mapping table 332. The block mapping table 331 is used to map a logical block number (LBN) of at least one logic block to a physical block number (PBN) of a physical memory block (i.e., a data block, a log block or space block) … (¶ 0028)], and the third mapping table corresponds to the physical pages of the predetermined memory block and indicates whether each physical page is a valid page or an invalid page [the corresponding third table is the RW page mapping table, figure 3, 333, figures 6A, 6B, and 6C, as shown in figure 6A, PPC0[Wingdings font/0xE0]PPC3, i.e., page PPC0 becomes invalid and is replaced by valid page PPC3; figure 6B shows PPC3[Wingdings font/0xE0]PPD3, PPC1[Wingdings font/0xE0] PPD0, PPC2[Wingdings font/0xE0]PPD1; and figure 6C shows PPD3[Wingdings font/0xE0]PPE0, PPD0[Wingdings font/0xE0]PPE1, PPD1[Wingdings font/0xE0]PPE2; thus, those pages which become invalid are shown in the RW page mapping table dynamically as time goes by, and those pages which are not involved in transition remain valid -- … At this time, the data stored in the physical page having the physical page number PPA1 of the data block having the physical block number PB601, and physical page having the physical page number PPB1 of the log block having the physical block number PB602 becomes invalid … For example, the FTL 330 records the valid pages (i.e., the physical pages having the physical page numbers PPA0, PPA2, PPB2, PPB3) of the RW blocks having the physical block numbers PB601 and PB602 into the RW page mapping table 333 … At this time, the data stored in the physical page having the physical page number PPB0 of the data block having the physical block number PB602 and physical page having the physical page number PPB3 of the log block having the physical block number PB602 becomes invalid … For example, the FTL 330 records the valid pages (i.e., the physical pages having the physical page numbers PPA0, PPA2, PPA3 and PPB2) of the RW blocks having the physical block numbers PB601 and PB602 into the RW page mapping table 333 … (¶ 0041-0049)].
As to claim 2, Chiang teaches The data storage device as claimed in claim 1, wherein the first mapping table records the logical addresses in a form of an array, an array index of the first mapping table corresponds to a physical page of the predetermined memory block, the second mapping table records a memory block number and a page number that correspond to each logical page in a form of an array, an array index of the second mapping table corresponds to a logical page, the third mapping table records whether each physical page of the predetermined memory block is a valid page or an invalid page in a form of an array, and an array index of the third mapping table corresponds to a physical page of the predetermined memory block [as shown in figures 5A-5G; 6A-6D; As illustrated in FIG. 3, the FTL 330 comprises a block mapping table 331, a page mapping table 332 which is related to the block mapping table 331, and a random write (RW) page mapping table 333 which is independent from the block mapping table 331 and the page mapping table 332. The block mapping table 331 is used to map a logical block number (LBN) of at least one logic block to a physical block number (PBN) of a physical memory block (i.e., a data block, a log block or space block) … (¶ 0028)].
As to claim 3, Chiang teaches The data storage device as claimed in claim 2, wherein when editing the second mapping table, the memory controller is configured to start from a starting array index of the first mapping table to sequentially check the logical addresses recorded in the first mapping table and check the second mapping table to find content recorded in corresponding positions of the second mapping table according to the logical addresses recorded in the first mapping table, and configured to update the content recorded in the second mapping table according to the memory block number of the predetermined memory block and a corresponding array index of the first mapping table [as shown in figures 5A-5G; 6A-6D; Similarly, according to fifth and sixth accesses, data corresponding to a logical page numbers LP3 and LP0 in the logical block having the logical block number LB108 are written into physical page having the physical page numbers PPB2 and PPB3 respectively, and the mapping relationships between the physical pages having the physical page numbers PPB2 and PPB3. Thus, the logical page numbers LP3 and LP0 are recorded (updated) into the page mapping table 332 … (¶ 0040-0052)].
As to claim 4, Chiang teaches The data storage device as claimed in claim 3, wherein when editing the third mapping table, after updating the content recorded in the second mapping table according to the memory block number of the predetermined memory block and the corresponding array index of the first mapping table, the memory controller is configured to set content of the corresponding array index in the third mapping table as valid [as shown in figures 5A-5G; 6A-6D; Similarly, according to fifth and sixth accesses, data corresponding to a logical page numbers LP3 and LP0 in the logical block having the logical block number LB108 are written into physical page having the physical page numbers PPB2 and PPB3 respectively, and the mapping relationships between the physical pages having the physical page numbers PPB2 and PPB3. Thus, the logical page numbers LP3 and LP0 are recorded (updated) into the page mapping table 332 … (¶ 0040-0052)].
As to claim 5, Chiang teaches The data storage device as claimed in claim 4, wherein when editing the second mapping table and the third mapping table, when the memory controller finds that the memory block number of the predetermined memory block and a first array index have already been recorded in a specific position of the second mapping table when looking up the second mapping table, and the logical address recorded in a second array index of the first mapping table also is directed to the specific position of the second mapping table, the memory controller is configured to update content recorded in the specific position of the second mapping table according to the memory block number of the predetermined memory block and the second array index, set content of the second array index in the third mapping table as valid and set content of the first array index in the third mapping table as invalid [as shown in figures 5A-5G; 6A-6D; Similarly, according to fifth and sixth accesses, data corresponding to a logical page numbers LP3 and LP0 in the logical block having the logical block number LB108 are written into physical page having the physical page numbers PPB2 and PPB3 respectively, and the mapping relationships between the physical pages having the physical page numbers PPB2 and PPB3. Thus, the logical page numbers LP3 and LP0 are recorded (updated) into the page mapping table 332 … (¶ 0040-0052)].
As to claim 6, Chiang teaches The data storage device as claimed in claim 1, wherein the memory controller is further configured to perform a garbage collection procedure to move data stored in one or more valid pages of the predetermined memory block to a target memory block according to the third mapping table [… At this time, if the number of space blocks in the flash memory is insufficient, a merge operation may be performed to generate additional space blocks. That is, a data block and log block(s) assigned to the data block may be converted into space blocks via a merge operation (also called garbage collection) … (¶ 0047-0056)].
As to claim 7, it recites substantially the same limitations as in claim 1, and is rejected for the same reasons set forth in the analysis of claim 1. Refer to “As to claim 1” presented earlier in this Office Action for details.
As to claim 8, it recites substantially the same limitations as in claim 2, and is rejected for the same reasons set forth in the analysis of claim 2. Refer to “As to claim 2” presented earlier in this Office Action for details.
As to claim 9, it recites substantially the same limitations as in claim 3, and is rejected for the same reasons set forth in the analysis of claim 3. Refer to “As to claim 3” presented earlier in this Office Action for details.
As to claim 10, it recites substantially the same limitations as in claim 4, and is rejected for the same reasons set forth in the analysis of claim 4. Refer to “As to claim 4” presented earlier in this Office Action for details.
As to claim 11, it recites substantially the same limitations as in claim 5, and is rejected for the same reasons set forth in the analysis of claim 5. Refer to “As to claim 5” presented earlier in this Office Action for details.
As to claim 12, it recites substantially the same limitations as in claim 6, and is rejected for the same reasons set forth in the analysis of claim 6. Refer to “As to claim 6” presented earlier in this Office Action for details.

					Conclusion
6.	Claims 1-12 are rejected as explained above. 
7. 	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE
MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG JEN TSAI whose telephone number is 571-272-4244.  The examiner can normally be reached on Monday-Friday, 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHENG JEN TSAI/Primary Examiner, Art Unit 2136                                                                                                                                                                                                        
July 1, 2021